EX-99.16.16 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ James E. Jordan Name: James E. Jordan Title: Trustee Date: November 27, 2011 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ Lisa Anderson Name: Lisa Anderson Title: Trustee Date: 25 Nov 2011 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ Paul Lawler Name: Paul Lawler Title: Trustee Date: November 25, 2011 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ John Arnhold Name: John Arnhold Title: Trustee Date: 11/23/11 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ Jean-Marie Eveillard Name: Jean-Marie Eveillard Title: Trustee Date: Nov. 23, 2011 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ Jean D. Hamilton Name: Jean D. Hamilton Title: Trustee Date: 11-22-11 FIRST EAGLE FUNDS POWER OF ATTORNEY The person whose signature appears below hereby appoints John P. Arnhold and Suzan Afifi and each of them, each of whom may act without the joinder of others, as such person’s attorney-in-fact to sign and file on such person’s behalf individually and in the capacity stated below such registration statements, amendments, post-effective amendments, exhibits, applications and other documents with the Securities and Exchange Commission or any other regulatory authority as may be desirable or necessary in connection with the organization of the First Eagle High Yield Fund and the public offering of shares related thereto, including for the avoidance of doubt any such documents as may relate to the reorganization of such fund with the Old Mutual High Yield Fund. /S/ Candace K. Beinecke Name: Candace K. Beinecke Title: Trustee Date: Nov. 22, 2011
